      Case 3:16-cv-04067-WHO Document 115 Filed 04/09/19 Page 1 of 2



 1   ARTURO J. GONZÁLEZ (SBN 121490)
     AGonzalez@mofo.com
 2   PENELOPE A. PREOVOLOS (SBN 87607)
     PPreovolos@mofo.com
 3   MARGARET E. MAYO (SBN 259685)
     MMayo@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 6   Facsimile: 415.268.7522
 7   PURVI G. PATEL (SBN 270702)
     PPatel@mofo.com
 8   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard
 9   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
10   Facsimile: 213.892.5454
11   Attorneys for Defendants
     APPLE INC., APPLECARE SERVICE
12   COMPANY, INC., and APPLE CSC INC.
13
                                   UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN FRANCISCO DIVISION
16

17   VICKY MALDONADO AND JUSTIN                        Case No.     3:16-cv-04067-WHO
     CARTER, individually and on behalf of
18                                                     Related Case:
     themselves and all others similarly situated,
                                                       English v. Apple Inc., et al.
19                                                     Case No. 3:14-cv-01619-WHO
                            Plaintiffs,
20                                                     [PROPOSED] ORDER GRANTING
            v.
                                                       DEFENDANTS’ MOTION FOR
21                                                     SUMMARY JUDGMENT, OR, IN THE
     APPLE INC., APPLECARE SERVICE
     COMPANY, INC., and APPLE CSC INC.,                ALTERNATIVE, PARTIAL
22                                                     SUMMARY JUDGMENT
23                          Defendants.
                                                       Hearing:      August 7, 2019
                                                       Time:         2:00 p.m.
24                                                     Judge:        William H. Orrick
                                                       Courtroom:    2, 17th Floor
25
                                                       Complaint Filed: July 20, 2016
26                                                     Trial Date: April 20, 2020
27

28
     [PROPOSED] ORDER GRANTING DEFENDANTS’ MSJ, OR, ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     CASE NO. 3:16-cv-04067-WHO
     la-1413618
      Case 3:16-cv-04067-WHO Document 115 Filed 04/09/19 Page 2 of 2



 1          Having considered the papers filed by the parties in connection with Defendants Apple
 2   Inc., AppleCare Service Company, Inc., and Apple CSC Inc.’s Motion for Summary Judgment,
 3   or, in the Alternative, Partial Summary Judgment and the parties’ arguments at the hearing on this
 4   matter, and for good cause shown, the Court hereby GRANTS Defendants’ Motion for Summary
 5   Judgment, or, in the Alternative, Partial Summary Judgment as follows:
 6          1.      Defendants’ motion for summary judgment as to all claims for relief Plaintiffs
 7   allege in the First Amended Complaint is granted; OR
 8          2.      Defendants’ motion for partial summary judgment as to Plaintiffs’ breach of
 9   contract claim against AppleCare Service Company, Inc. is granted; AND/OR
10          3.      Defendants’ motion for partial summary judgment as to Plaintiffs’ claim for
11   violation of the Magnuson-Moss Warranty Act against AppleCare Service Company, Inc. is
12   granted; AND/OR
13          4.      Defendants’ motion for partial summary judgment as to Plaintiffs’ claim for
14   violation of the Song-Beverly Consumer Warranty Act against AppleCare Service Company, Inc.
15   is granted; AND/OR
16          5.      Defendants’ motion for partial summary judgment as to Plaintiffs’ claim for
17   violation of California’s Unfair Competition Law against Defendants is granted; AND/OR
18          6.      Defendants’ motion for partial summary judgment as to Plaintiffs’ UCL
19   “fraudulent” claim against Defendants is granted; AND/OR
20          7.      Defendants’ motion for partial summary judgment as to Plaintiffs’ UCL
21   “unlawful” claim against Defendants is granted; AND/OR
22          8.      Defendants’ motion for partial summary judgment as to Plaintiffs’ UCL “unfair”
23   claim against Defendants is granted.
24

25   Dated: _______________, 2019                        _______________________________
                                                         The Honorable William H. Orrick
26                                                       United States District Judge
27

28
     [PROPOSED] ORDER GRANTING DEFENDANTS’ MSJ, OR, ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     CASE NO. 3:16-cv-04067-WHO
                                                                                                      1
     la-1413618
